 



Exhibit 10.1
AMENDMENT No. 4 TO SECURED LOAN AGREEMENT
     AMENDMENT TO SECURED LOAN AGREEMENT (this “Amendment”) dated as of
March 30, 2007 among WESTLB AG, NEW YORK BRANCH (the “Lender”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association (the “Collateral Agent” and
“Securities Intermediary), LEASE EQUITY APPRECIATION FUND I, L.P., a Delaware
limited partnership (“LEAF” or the “Seller”), LEAF FINANCIAL CORPORATION, a
Delaware corporation (the “Servicer”), LEAF FUNDING INC., a Delaware corporation
(the “Originator”) and LEAF FUND I, LLC, a Delaware limited liability company
(the “Borrower”).
W I T N E S S E T H:
     WHEREAS, the parties hereto are parties to the Secured Loan Agreement,
dated as of December 31, 2004 (the “Secured Loan Agreement”);
     WHEREAS, pursuant to Section 14.04 of the Secured Loan Agreement, the
parties hereto wish to amend the Secured Loan Agreement and hereby agree that
the Secured Loan Agreement is hereby amended; and
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Definitions.
     (a) Whenever used in this Amendment, capitalized terms used and not
otherwise defined herein shall have the meanings set forth in Appendix A to the
Secured Loan Agreement.
     (b) Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the document, statute, rule, or regulation came into
being, including changes that occur after the date of this Amendment.
     SECTION 2. Amendments. The parties hereto hereby agree, pursuant to
Section 14.04 of the Secured Loan Agreement, to amend the Secured Loan Agreement
as follows:

   (a)  Subsection (jj) of Section 7.02 shall be struck in its entirety and
replaced with:       As of the last day of each fiscal quarter commencing
March 31, 2007, LEAF shall maintain “partners equity” (as reflected in its
financial statements) plus an amount “Due to General Partner” of no less than
75% of “partners equity” as of August 15, 2004 (the last day of its offering
period pursuant to its Prospectus dated August 15, 2002) as reported in its
September 2004 financial statements.

 



--------------------------------------------------------------------------------



 



   (b)  Subsection (ff) of Section 8.01 shall be struck in its entirety and
replaced with:

Failure to Maintain Minimum Capital Requirements. (i) LEAF shall have failed to
maintain a Senior Leverage Ratio no greater than 8.0:1.0 or (ii) the Servicer
shall have (a) failed to maintain a “Minimum Tangible Net Worth” (defined as
stockholders’ equity plus subordinated debt less intangibles) of $7,500,000 or
(b) defaulted (after giving effect to any and all notice, grace and cure
periods) in respect of any material Indebtedness for borrowed money).
      (c) The definitions of Maximum Facility Amount and Senior Leverage Ratio
in Appendix A shall be struck in its entirety and replaced with:
          “Maximum Facility Amount” means $125,000,000.
          “Senior Leverage Ratio” means, with respect to LEAF, the result
obtained by dividing LEAF’s Combined Recourse Debt by LEAF’s Adjusted Partner’s
Capital. For such determination, “Combined Recourse Debt” means all of LEAF’s
debts and liabilities, but excluding third party accounts payable, accrued
expenses, non-recourse debt and intercompany obligations, and “Adjusted
Partner’s Capital” means partner’s capital plus Due to General Partner plus
subordinated debt, if any. For such determination (including Section 7.02(jj)),
“Due to General Partner” means amounts, as set forth in the financial statements
of LEAF, that are due to LEAF Financial Corporation and its affiliates, as
general partner of LEAF, for management fees and expenses due for servicing the
Securitized Portfolio in addition to amounts LEAF Financial Corporation has paid
for property taxes due on the Securitized Portfolio that have been billed to
Customers.
     SECTION 3. Representations and Warranties.
     Borrower, LEAF and Servicer each hereby severally certifies as to itself
that its respective representations and warranties set forth in Article VI of
the Loan Agreement (and any other representations and warranties made by
Borrower, LEAF or Servicer in the Loan Agreement) are true and correct on the
date hereof with the same force and effect as if made on the date hereof, except
to the extent such representations and warranties speak specifically to an
earlier date in which case they shall have been true and correct on such date.
In addition, Borrower, LEAF and Servicer each severally represents and warrants
(which representations and warranties shall survive the execution and delivery
hereof) that (a) no unwaived Facility Termination Event or Event of Default (nor
any event that but for notice or lapse of time or both would constitute an
unwaived Facility Termination Event or Event of Default) shall have occurred and
be continuing as of the date hereof nor shall any unwaived Facility Termination
Event or Event of Default (nor any event that but for notice or lapse of time or
both would constitute an unwaived Facility Termination Event or Event of
Default) occur due to this Amendment becoming effective, (b) Borrower, LEAF and
Servicer each has the power and authority to execute and deliver this Amendment
and has taken or caused to be taken all necessary actions to authorize the
execution and delivery of this Amendment, (c) no consent of any other person
(including, without limitation, members or creditors of Borrower, LEAF or

2



--------------------------------------------------------------------------------



 



Servicer), and no action of, or filing with any governmental or public body or
authority is required to authorize, or is otherwise required in connection with
the execution and performance of this Amendment, other than such that have been
obtained, (d) the Loan Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of Servicer, LEAF and the Borrower,
enforceable against them in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws of general application affecting
creditors’ rights generally and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or law), and (e) the
execution, delivery and performance of this Amendment will not violate any
provision of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of formation or the
limited liability company agreement of Servicer, LEAF or Borrower or any
material indenture, agreement, mortgage, deed of trust or other instrument to
which Servicer, LEAF or the Borrower is a party or by which it is bound.
     SECTION 4. Ratification. Upon execution of this Amendment, the Secured Loan
Agreement shall be amended in accordance herewith, and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
shall hereafter be determined, exercised and enforced subject in all respects to
such amendments, and the terms of this Amendment shall be a part of the Secured
Loan Agreement for any and all purposes. Except as modified and expressly
amended by this Amendment, the Amendment is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.
     SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THEREOF.
     SECTION 6. Counterparts. For the purpose of facilitating the execution of
this Amendment and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts, each of which shall be deemed to
be an original and together shall constitute and be one and the same instrument.
     SECTION 7. Severability of Provisions. If any one or more of the provisions
or terms of this Amendment shall be for any reason whatsoever held invalid, then
such provisions or terms shall be deemed severable from the remaining provisions
or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions or terms of this Amendment.
     SECTION 8. Amendment. This Amendment may be amended or modified from time
to time by the parties hereto, but only by an instrument in writing signed by
each of the parties hereto.
     SECTION 9. Headings. The Section headings are not part of this Amendment
and shall not be used in its interpretation.

3



--------------------------------------------------------------------------------



 



     [REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

                      LEAF FUND I, LLC,             as Borrower    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
                    LEASE EQUITY APPRECIATION FUND I, L.P.,             as
Seller    
 
               
 
      By:   LEAF FINANCIAL CORPORATION,    
 
          as General Partner    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
                    LEAF FINANCIAL CORPORATION, as Servicer    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
                    LEAF FUNDING, INC., as Originator    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    

 



--------------------------------------------------------------------------------



 



                      U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent and Securities Intermediary    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
                    WESTLB AG, NEW YORK BRANCH, as Lender    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    

 